Appeal from a judgment of the Supreme Court (Cahill, J.), entered February 26, 2008 in Albany County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review two determinations of respondent Director of Temporary Release Programs denying petitioner’s applications to participate in temporary release programs.
Petitioner was convicted of a number of theft-related crimes in 1999 and is currently incarcerated. He commenced this CPLR article 78 proceeding seeking to challenge two determinations of respondent Director of Temporary Release Programs rendered in 2007 denying his requests to participate in temporary release programs. Supreme Court dismissed the petition and this appeal ensued.
The Attorney General has advised that, since the commencement of the instant proceeding, petitioner reapplied to participate in additional temporary release programs and at least one of his new applications has since been denied. In view of this, the appeal must be dismissed as moot (see Matter of Daniels v Goord, 27 AD3d 790, 790 [2006]; Matter of Fagairo v Joy, 18 AD3d 926, 927 [2005], Iv denied 5 NY3d 709 [2005]).
Cardona, P.J., Spain, Rose, Kane and Stein, JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.